Citation Nr: 1826775	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-32 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

5.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to November 8, 2010, and in excess of 70 percent thereafter (excluding the period from February 6, 2006 to March 30, 2006 during which a 100 percent rating was in effect).

6.  Entitlement to an increased rating for traumatic arthritis, status post fracture of the right hand, thumb, and ring finger, rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972, including service in the Republic of Vietnam from October 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), and March 2012 and September 2012 rating decisions issued by the VA Regional Office (RO) in Roanoke, Virginia.

In the August 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective January 23, 2002.  A 100 percent evaluation was assigned from February 6, 2006, due to hospitalization over 21 days.  Thereafter, the 30 percent rating was restored, effective April 1, 2006.

In the March 2012 rating decision, the RO increased the rating for the appellant's service-connected PTSD to 70 percent disabling, effective November 8, 2010.  The RO denied a rating in excess of 10 percent for traumatic arthritis status post fracture of the right hand, thumb, and ring finger.  Additionally, the RO denied the petition to reopen the claim of service connection for hypertension.  

In the September 2012 rating decision, the RO denied service connection for sleep apnea and hepatitis C.

In the September 2014 substantive appeal, the Veteran requested a Board hearing, which was subsequently scheduled for July 2017.  However, in correspondence received in July 2017, prior to the scheduled hearing, the Veteran's representative indicated that the appellant did not wish to attend the Board hearing.  In light of the foregoing, the Board determines that the request for a hearing has been withdrawn. 

The Board observes that in the August 2017 Informal Hearing Presentation, the appellant's representative asserted that a rating in excess of 10 percent for inclusion of cyst of the right hand is warranted.  However, the issue is not currently before the Board.  In this regard, in the March 2012 rating decision, the RO granted a 10 percent rating for inclusion cyst of the right hand.  The appellant's notice of disagreement was received in March 2013.  His specific issues of disagreement were service connection for sleep apnea, hypertension, and hepatitis C and increased ratings for PTSD and traumatic arthritis of the right hand.  He did not express disagreement with his service-connected inclusion cyst of the right hand.  Thus, the issue is not currently before the Board.

The issues of entitlement to service connection for sleep apnea, hepatitis C, and hypertension, and entitlement to increased ratings for PTSD and traumatic arthritis status post fracture of the right hand, thumb, and ring finger, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied service connection for hypertension.  Although the Veteran was notified of the decision and his appellate rights in a June 2005 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final June 2005 rating decision denying service connection for hypertension includes evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying the claim of service connection for hypertension is final.  38 U.S.C. § 4004(b) (2002); 38 C.F.R. § 19.104 (2005).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for hypertension.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for hypertension was denied in a June 2005 rating decision because there was no evidence showing that the Veteran's hypertension was incurred in or aggravated by military service.  The RO noted that the Veteran contended that his hypertension was secondary to diabetes mellitus.  However, service connection has not been awarded for diabetes mellitus.  

The Veteran was notified of the decision and his appellate rights in a June 2005 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's June 2005 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

The Veteran now seeks to reopen the previously denied claim of service connection for hypertension.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The evidence of record at the time of the June 2005 rating decision included service treatment records as well as post-service VA treatment records showing a diagnosis of and treatment for hypertension.  Also of record was an April 2005 VA examination report, in which the examiner opined that the Veteran's hypertension was not secondary to diabetes mellitus.

The additional evidence received since the June 2005 rating decision includes lay statements from the appellant and his representative asserting that the appellant's hypertension is secondary to his service-connected PTSD.  In support of these assertions, the appellant's representative referenced articles which he contends suggest a relationship between PTSD, obesity, and hypertension.  As set forth above, since the final June 2005 rating decision, service connection for PTSD has been awarded.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final June 2005 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim of service connection for hypertension.  In this regard, the previous claim was denied because there was no evidence that the Veteran's condition was incurred in or caused by military.  Further, the condition was not secondary to a service-connected disability.  As detailed herein, the evidence subsequent to the June 2005 rating decision includes lay statements from the Veteran and his representative asserting that the claimed condition is secondary to the appellant's service-connected PTSD.  Further, the appellant's representative identified articles in support of their contentions.  The Board finds that this evidence, when presumed credible, relates to an unestablished fact necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine the etiology of the appellant's hypertension.  38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefit sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for hypertension is granted.


REMAND

Sleep Apnea

The Veteran asserts that his sleep apnea is secondary to his service-connected PTSD.  In support of the service connection claim, the appellant's representative submitted articles suggesting that there is a strong association between sleep apnea and PTSD.  See August 2017 Appellate Brief.  

The Board observes that the Veteran has not been provided a VA examination.  Given the articles suggesting a possible association between sleep apnea and PTSD, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

The Veteran contends that is hypertension is secondary to his service-connected PTSD.  In the August 2017 appellate brief, the appellant's representative argued that the Veteran's PTSD "takes a physical toll on his body."  He asserted that due to PTSD, the Veteran does not exercise.  As a result of the appellant's sedentary lifestyle, he has gained an excessive amount of weight, which in turn, caused his blood pressure to become elevated.  In support of this contention, the Veteran referenced an article which suggests that veterans suffering from PTSD are at high risk for obesity.  Additionally, he referenced an article regarding obesity complications, which includes hypertension.

In light of the forgoing, the appellant should be provided a VA examination to determine the nature and etiology of his hypertension.  McLendon, supra.  

Hepatitis C  

The Veteran asserts that service connection is warranted for hepatitis C, which was diagnosed via biopsy in 2003.  In the August 2017 appellate brief, the appellant's representative asserted that it is biologically plausible that the Veteran became infected with hepatis C during the military's vaccination process.  In this regard, he noted that the appellant received vaccinations via a jet injector gun also used to vaccinate dozens of other soldiers.  He claimed that the Veteran also sustained combat wounds, which placed him in direct contact with blood and bodily fluids belonging to other people.  The Board, however, has been unable to identify any such combat wounds in the record.  The Veteran's service treatment records are negative for any indication of combat wounds.  His service personnel records are similarly negative for any indication of combat wounds, such as a Purple Heart Medal.  His principal duties in Vietnam were warehouseman, equipment storage specialist, and account specialist.  

Alternatively, the Veteran's representative argues that the condition has been aggravated by his service-connected PTSD because the Veteran developed drug dependence due to his service-connected PTSD.  

The Veteran has not been provided a VA examination in connection with his hepatitis C claim.  In light of the contentions raised by the Veteran's representative, a VA examination must be provided on remand.

PTSD

At the outset, the Board notes that the RO did not address the issue of entitlement to a rating in excess of 30 percent prior to November 8, 2010 in the July 2014 Statement of the Case.  Service connection for PTSD was granted in the August 2010 rating decision.  The Veteran was notified of the decision in September 2010.  In November 2010, the Veteran submitted a VA Form 21-526b, seeking an increased rating for PTSD.  The Board liberally construes the November 2010 communication as a notice of disagreement with the August 2010 rating decision, as the communication reflects the appellant's dissatisfaction with the initial 30 percent rating awarded in the August 2010 rating decision.  38 C.F.R. § 20.201 (2017).  Thus, the issue on appeal has been recharacterized as detailed above.  On remand, the issue of entitlement to a rating in excess of 30 percent prior to November 8, 2010 must be addressed in the Supplemental Statement of the Case

Additionally, in the September 2014 substantive appeal, the Veteran reported that his PTSD had worsened.  The Veteran was last examined in March 2011, more than 7 years ago.  In light of the appellant's reports that his PTSD symptoms have increased in severity, the Board finds that he should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the current nature and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Traumatic Arthritis Status Post Fracture of the Right Hand, Thumb, and Ring Finger

In the August 2017 appellate brief, the Veteran's representative indicated that the appellant's right hand arthritis had worsened.  He noted that during conversation with the Veteran, he reported that the pain in his right hand, ring finger, and thumb had worsened, making simple tasks very painful.  Further, VA had issued adaptive eating and kitchen utensils to aid with manual dexterity.  The Board observes that the Veteran's last VA examination for the service-connected disability was in March 2011.  The Veteran has competently reported that his condition has increased in severity since his last VA examination.  See Snuffer, supra.  On remand, the Veteran should be provided a VA examination to assess the severity of his service-connected right hand arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the nature and etiology of his sleep apnea.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (chronically worsened) by his service-connected PTSD?  

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required.

In rendering the requested opinions, the examiner must discuss the articles provided by the appellant's representative suggesting an association between sleep apnea and PTSD.  See Appellate Brief, August 21, 2017.  

2.  Schedule the Veteran for an examination to ascertain the nature and etiology of his hypertension.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to his active service or any incident therein, to include legally presumed exposure to Agent Orange in Vietnam?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected PTSD?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-connected PTSD?  

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required.  

In rendering the requested opinions, the examiner must discuss the articles identified by the appellant's representative suggesting an association between PTSD, obesity, and hypertension.  See Appellate Brief, August 21, 2017.  

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his hepatitis C.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  

The examiner is to provide opinions to the following:

(d) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hepatitis C was incurred in service or is otherwise causally related to his active service or any incident therein, to include due to vaccinations by a jet injector gun?

(e) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hepatitis C was caused by his service-connected PTSD?

(f) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hepatitis C has been aggravated (chronically worsened) by his service-connected PTSD?  

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

In rendering the requested opinions, the examiner should address the contentions of the appellant's representative that the Veteran's hepatitis C has been aggravated by his service-connected PTSD because the condition caused him to develop drug dependence.  See Appellate Brief, August 21, 2017.  

A clear explanation for all VA medical opinions is required.  

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected traumatic arthritis status post fracture of the right hand, thumb, and ring finger.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examination report should include range of motion in degrees for the Veteran's thumb and ring finger.  In so doing, the examiner should test range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

Further, the examiner must indicate whether there is a gap between the thumb pads and fingers, with the thumb attempting to oppose the fingers.  Such findings should be reported in inches or centimeters.  It should also be noted whether there is favorable or unfavorable ankylosis or whether the Veteran has had any amputation or loss of use of the fingers.

The examiner should determine whether the affected joints are manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible. 

The examiner must estimate any functional loss in terms of additional degrees of limited motion during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided. 

6.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


